DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 10-14, 16-18, 20, 26-30 and 37-39 have been canceled.  Claims 1, 15, 19, 25 and 31 have been amended.  Claims 1, 4-9, 15, 19, 21-25, and 31-36 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5,  7, 8, 9,  21-25 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over  Xu et al (Molecular Cancer therapeutics, 2009, Vo. 8, pp. 2356-2365) in view of van Rijn et al (Pharmacology, 2013, Vol. 228, pp. 1-18), Madar et al (Journal of Nuclear Medicine, 2007, Vol. 48, pp. 207-213), Sznol ad Chen (Clinical Cancer Research, 2013, Vol. 19, pp. 1021-1034) and Freeman et al (U.S. 2011/0271358).

Claim 4  and claim 5 encompass the specific embodiment of two or more of the same type of antagonist molecule is conjugated to each of the immune effector molecule.
Claims 7 and 8 encompass the specific embodiment wherein two or more immune effector molecules are conjugated to the antagonist molecule.
Claim 9 specifies that two or more immune effector molecules of claim 7 are  two or more different types of immune effector molecules.
Claim 21 specifies  that the molecular conjugate of claim 1 further comprises an imaging agent.  
Claim 22 is drawn to composition comprising the molecular conjugate of claim 1 and a pharmaceutically acceptable carrier.
Claim 25 is drawn to a method of treating non-small cell lung cancer  comprising administering to a subject in need thereof a therapeutically effective amount of a molecular conjugate of claim 1. 
Claim 32 requires that the molecular conjugate in the method of claim 25 further comprises an imaging agent.
Xu et al teach the enhanced targeting with synthetic heterobivalent ligands which can non-covalently cross link two unrelated cell surface receptors making feasible the targeting to receptor combinations (abstract, sentence bridging column 1 to column 2) .  Xu et al teach an in vitro cell model wherein CHO were co-transfected with MCR4 and delta opioid receptor (pp. 2358-2359 under the heading “Construction of Cell Lines Coexpressing MC4R and delta OR”) and the binding of the heterobivalent Delt II-[PG]15-MSH7 thereto (page 2358 4th compound on top of page, page 2359, second column, lines 5-8).  Xu et al teach the  attachment of a europium complex as an imaging agent to heterobivalent ligands targeting non-opioid receptors (page 2358 first three compounds).   Xu et al used Deltorphin II which is a delta opioid agonist.  Xu et al do not teach the multivalent construct which comprises a delta opioid receptor antagonist rather than the agonist Deltorphin II, a multivalent construct incorporating anti-PD-L1 and/or anti-PD-1 as an immune effector molecule, or the treatment of NSCLC with a multivalent construct 
 
Madar et al teach the imaging of lung cancer by administration of 11C labeled methylnaltrindole in both SLCL and NSCLC(page 207, lines 1-4 of abstract and page 208, under “Patient Characteristics”).  Madar et al teach that 11C-methylnatrindole is a delta-opioid receptor antagonist (page 207, second column, lines 4-6 of the second full paragraph).  Madar et al teach that opioid receptors are significantly more abundant in lung carcinoma than in normal host tissue and that the relative increase in delta-opioid binding sites in malignant lesions is greater than that of the u-opioid type (page 211 under “Discussion”).
van Rijn et al teach that the use of delta opioid antagonists rather than agonists avoid the risk of respiratory depression which used in vivo (page 4, first column, lines 7-9).
 Sznol ad Chen teach that PD-L1 is expressed on membranes of NSCLC cells (Table 1, page 1025).  Sznol ad Chen teach that PD-L1, also known as B7-H1 is expressed at low elves in normal tissues and that constitutive expression of surface B7-H1 surface is rare in normal cells (page 1021, second column , lines 3-15).  Sznol ad Chen teach that  B7-H1 is functional only when it ligate a counter receptor such as PD-1 or CD80 on activated T cells resulting in the inhibition of T cell activation and production of cytokines (page 1021, second column, full paragraph).  Sznol ad Chen teach that ligation of T cell PD-1 by tumor cell B7-H1 results in the downregulation of T cell effector functions that destroy tumor tissue and that blockade of this pathway by anti-Pd-L1 antibodies prevents tis downregulation and allows T cells to maintain their anti-tumor  functionality and ability to mediate tumor cell death (page 1023, legend for Figure 2). Sznol ad Chen teach that in human ex vivo studies, the addition of anti-B7-H1 or ati-PD-1 antibody augmented  T cell expansion and proliferation and enhanced cytolytic activity and that this data supports the clinical development of human antibodies blocking either PD-1 or B7-H1 I clinical trials (page 1028, first paragraph under the heading “Clinical Development of antibodies…”).  Sznol ad Chen teach advances may include  the concurrent blockade of other co-inhibitory molecules, such as PD-1, and a pre-clinical; study has suggested greater activity when both of B7-H1 and PD-1 were blocked ((page 1031, second column, lines 8-16).
Freeman et al teach human PD-1, or PD-L2 antibodies conjugated to a therapeutic moiety (paragraph [0190]).  Freeman et al teach that the pharmaceutical composition of the invention 
It would have been prima facie obvious at the time of the effective filing date to construct a multivalent ligand comprising a radiolabeled delta opioid antagonist conjugated to an anti-PD-L1 antibody or to both an anti-PD-L1 and anti-PD-1 antibody.  It would have been further obvious to construct a multivalent ligand conjugate wherein an anti-PD-L1 antibody was conjugated to two molecule of a delta opioid antagonist.  One of skill in the art would have been motivated to do so by the teachings of Xu et al regarding enhanced targeting using multivalent ligands one of which targeted the delta opioid receptor and suggests that development of multivalent ligands for target combinations identified in human cancers;  the teachings of van Rijn et al teach that the use of delta opioid antagonist rather than agonists avoid the risk of respiratory depression which used in vivo; the teachings of Madar et al on 11C labeled methylnaltrindole which binds to the delta opioid receptor in both SLCL and NSCLC patients and which renders obvious the requirement for an imaging agent n claims 21 and 32; the teachings of Sznol ad Chen regarding the expression of PD-L1 on non-small cell and small cell lung tissues and the use of anti-PD-1 antibodies to block B7-H1 (PD-L1) expressed by tumor cells because the interaction between PD-L1 and PD-1 expressed on T cells down modulates anti-tumor T cell activity.  One of skill in the art would have a reasonable expectation  that the enhanced binding affinity of the resulting radiolabeled delta opioid receptor antagonist conjugated to an anti-PD-L1 antibody would allow for the retention of the anti-PD-L1 antibody within the tumor microenvironment for a longer time, allowing for more therapeutic benefit of the anti-PD-L1 antibody on activated T cells within or arriving in the tumor microenvironment, thus rendering obvious claims 1, 21, 22, 25.  One of skill in the art would understand that conjugating two delta opioid receptor antagonists of the same type to the anti-PD-L1 antibody, or conversely, conjugating two anti-PD-L1 antibodies to one delta opioid receptor antagonists would increase the affinity toward tumor cells expressing both of the delta opioid receptor and PD-L1 thus rendering obvious the limitations of claims 4, 5, 7 and 8. One of skill in the art would understand by the suggestion of Sznol and Chen that anti-PD-L1 antibodies can have a potentially greater effect when combined with PD-1 blockade.  Freeman et al teach anti-PD-1 antibodies for immunotherapy.  Thus, it would be obvious to link a delta opioid receptor antagonist to an anti-PD-L1 antibody and an anti-PD1 antibody for administration to a patient 
Regarding claims 23, 24 and 33-36, Freeman et al teach that the  pharmaceutical compositions of the invention can be administered in combination therapy with chemotherapeutics (paragraph [0195]) which meets the limitations of a bio-active anti-cancer agent and renders obvious that limitation in claims 23, 24, 33-36.  One of skill in the art would understand that the chemotherapeutic agent can be administered simultaneously or sequentially with the molecular conjugate or in the same formulation when administered simultaneously or in a different formulation when administered sequentially.  One of skill in the art would be motivated to do administer separately or in separate formulations in order to accommodate a dosing regimen that included different intervals of time between admisntration of the molecular conjugate and the chemotherapeutic agent.  One of skill in the art would be motivated to provide the molecular conjugate and the chemotherapeutic agent in the same formulation for convenience to the patient receiving parenteral administration involving intravenous or i.p. injection.  One of skill in the art would also be motivated to provide a single formulation comprising the molecular conjugate and the chemotherapeutic agent for intratumoral admisntration in order that only one injection into the tumor be made. 

Claims 1, 4-9, 15, 19, 21-25, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al, van Rijn et al, Madar et al,  Sznol ad Chen and Freeman et al as applied to claims 1, 4, 5,  7, 8, 9,  21, 22, 25 and 32  above, and further in view of Bigliardi et al (WO2014/112955).
Claim 6 specifies that two or more antagonist molecules of claim 4 are different types of antagonist molecule.  
Claim 15 requires that the antagonist of claim 1 is selected from a group including naltrindole, naltriben and DMT-Tic. Claim 19 specifies that the delta opioid antagonist of claim1 is DMT-Tic.  

None of  Xu et a, van Rijn et al or Madar et al teach the delta opioid antagonists of claim 15, 19 or 31, although Madar et al teach methylnatrindole as the delta opioid antagonist.
Bigliardi et al teach delta opioid receptor antagonists of DMT-Tic, methylnaltrindole, naltrindole, naltriben and SoRI-9409 (page 3, lines 39-41).
It would have been prima facie obvious at the time of the effective filing date to substitute an alternative delta opioid receptor antagonist for the methylnaltrindole of Madar et al.  One of skill in the art would have been motivated to do so because DMT-Tic, methylnaltrindole, naltrindole, naltriben and SoRI-9409 are all taught in the art to be selective antagonists of the delta opioid receptor, thus rendering obvious claims 15, 19 and 31.  One of sill in the art would have been motivated to conjugate two different antagonist molecules to the anti-PD-L1 antibody in order to determine the impact on tumor targeting, binding affinity and tumor retention in NSCLC, thus rendering obvious claim 6.  One of skill in the art would have been motivated to do so because van Rijn et al teach different biding affinities between the delta and u opioid receptors for naltrindole (NTI), SoRI-9409 and naltriben ((page 3, Table 1).  One of skill in the art would be motivated to understand how the different antagonists or combinations of antagonists affected the tumor targeting, binding affinity and tumor retention in vivo. 

All claims are rejected.






.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643